Citation Nr: 0600478	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1971, and from September 1971 to September 1974.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, determined 
that a previously denied claim of entitlement to service 
connection for a back disorder remains denied with no new and 
material evidence.    

In July 2005, the veteran and his wife testified at a hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting in Columbia, South Carolina.  The hearing transcript 
is of record.  


FINDINGS OF FACT

1.  In January 1975, the RO denied the veteran's original 
claim of entitlement to service connection for a back 
condition.  A February 1975 letter notified the veteran of 
the decision and of his appeal rights, but he did not 
initiate appeal.  

2.  A November 1998 rating decision confirmed the prior 
denial of the back disability claim.  The veteran filed a 
notice of disagreement in mid-January 1999.  In late January 
1999, the RO issued another rating decision and a Statement 
of the Case (SOC) denying the claim.  The veteran was 
notified of his appeal rights in January 1999, but did not 
perfect appeal to the Board.    

3.  In January 2002, VA received Congressional correspondence 
construed as an informal petition to reopen the back 
disability claim.  An October 2002 rating decision denied the 
claim, giving rise to this appeal.  

4.  Evidence added to the record after January 1999, with 
regard to service connection for low back disability, is 
neither cumulative nor redundant; relates to an unestablished 
fact necessary to substantiate the claim; and raises a 
reasonable possibility of substantiating the claim.  

5.  The medical evidence of record, favorable and unfavorable 
on the issue of etiological link between active duty and 
current low back disability, is in approximate balance to 
permit resolution of reasonable doubt in the veteran's favor.    


CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has been received since January 
1999 as to service connection for low back disability, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

3.  The criteria for service connection for low back 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The instant appeal arises from an October 2002 rating 
decision.  In November 2002, the veteran filed a notice of 
disagreement on the issue of service connection for a "back 
condition."  The RO issued an SOC in March 2003, which was 
sent to the veteran via correspondence dated on March 12, 
2003.  The record reflects that, in April 2003, the veteran 
submitted copies of medical records to support his back 
disability claim, along with a written request for an RO 
hearing.  The items received in April 2003 did not include a 
completed VA Form 9, a blank form of which was enclosed with 
the mailing of the SOC.  Nonetheless, the RO issued a 
Supplemental SOC (SSOC) in November 2003, acknowledging that 
appeal was filed.  The RO's November 20, 2003 letter 
indicates that another VA Form 9 was sent to the veteran.  
Thereafter, in mid-January 2004, the veteran submitted a 
completed VA Form 9.  Thus, it appears that the RO construed 
the April 2003 mailing as a timely Form 
9-equivalent.    

Based upon the above considerations, the Board hereby waives 
the apparent issue as to timeliness of substantive appeal to 
the Board and whether the April 2003 correspondence 
constitutes an adequate Form 9-equivalent.  See Beyrle v. 
Brown, 9 Vet. App. 24 (1996); Roy v. Brown, 5 Vet. App. 554 
(1993); Rowell v. Principi, 4 Vet. App. 9 (1993) (The Board 
can waive timely filing of a substantive appeal.).  Thus, the 
Board finds no impediment to the Board's jurisdiction to now 
address the issue of whether new and material evidence was 
submitted to reopen the back disability claim.  

II.  Low Back Disability

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented on a 
disallowed claim, then the Secretary shall reopen and 
reconsider the claim.

The Board must address the issue of new and material evidence 
because the submittal of such evidence is a prerequisite to 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond an evaluation of whether 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a "legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has jurisdictional responsibility to 
consider whether it was proper to reopen a claim, regardless 
of whether the previous denial of the claim was appealed to 
the Board.).

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Basically, an RO denial is final if there is no communication 
indicating disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  As for 
Board denials, they are final as of the date of mailing as 
stamped on the face of the decision.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial is 
"new and material."  See 38 U.S.C.A. § 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision-makers; which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of previous evidence of 
record; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

In January 1975, the RO denied the veteran's original claim 
of entitlement to service connection for a back condition.  A 
February 1975 letter notified the veteran of the decision and 
of his appeal rights, but he did not initiate appeal.  In an 
informal claim received in October 1998, he sought to reopen 
the back disability claim.  A November 1998 rating decision 
confirmed the prior denial.  The veteran filed a notice of 
disagreement in mid-January 1999.  In late January 1999, the 
RO issued another rating decision and an SOC as to the 
ongoing denial of the back disability claim.  The RO 
correspondence including the SOC enclosed a VA Form 9 and 
informed the veteran that he must perfect an appeal for 
further review.  There is no evidence, such as return of 
undeliverable mail, to suggest the veteran did not receive 
the SOC; nor does the veteran contend he did not receive an 
SOC.  The veteran did not file a VA Form 9 or other 
correspondence that could be deemed a timely Form 9-
equivalent on the issue of service connection for low back 
disability.

Thereafter, the veteran did not take further action on the 
claim until 2002.  More specifically, he did not file a claim 
to reopen directly with VA; rather, the record reflects the 
RO's receipt in January 2002 of correspondence from the 
veteran's wife to Senator Strom Thurmond, dated in November 
2001, discussing, among other things, the veteran's back 
problems.  This correspondence apparently was construed by 
the RO as an informal petition to reopen the claim.  The RO 
denied the claim in October 2002, and that rating action gave 
rise to this appeal.  As explained above, the Board has 
determined that appeal was perfected as to the 2002 rating 
decision.  

Based upon the above, the January 1999 rating decision is 
operative rating action for the purposes of determining 
whether new and material evidence was submitted thereafter to 
permit reopening of the claim.  New evidence of record 
concerning the veteran's low back includes contemporaneous VA 
clinical records and private medical records documenting 
ongoing complaints about low back pain.  These records also 
reflect current manifestation of the claimed disorder not in 
the claims file as of the last denial.  On these grounds, 
they are considered new records under 38 C.F.R. § 3.156(a) 
(2005).  

The new records also are material.  At the time of the 
original denial, the RO acknowledged that the veteran was 
treated for low back pain during service, in 1974.  The key 
basis for original (1975) denial was that no objective, 
clinical evidence of chronic disability was found as of the 
performance of a medical examination a few months after 
discharge.  The most recent final denial, as reflected in the 
January 1999 rating decision, acknowledged recent medical 
evidence of manifestation of low back disability, but 
essentially denied the claim based on the lack of pertinent 
medical evidence accounting for more than two decades-long 
gap in time between discharge and current degenerative disc 
disease.  As the new evidence includes reports of private 
medical professionals addressing the issue of the gap in time 
and on etiology, there is ample basis to conclude that the 
new evidence meets the 38 C.F.R. § 3.156(a) (2005) 
"materiality" standard.  The claim is reopened.     

Service Connection - Low Back Disability (Reopened Claim)

Having reopened the low back disability claim based on new 
and material evidence, the Board has jurisdiction to review 
the underlying service connection claim de novo, based on the 
whole record.  It concludes that the record presents evidence 
sufficient for a favorable resolution of the claim.  
 
As explained earlier, the veteran was treated for low back 
pain in service.  In May 1974, he complained of a three-year 
history of back pain.  Service medical records dated in mid-
1974 reflect diagnoses of low back pain and chronic 
lumbosacral strain, "probably a manifestation of 
degenerative disc disease."  

As reflected in post-service VA clinical records, the veteran 
has complained of persistent back pain since active duty.  
This is competent lay evidence as to continuity of 
symptomatology after service, and buttresses the claim.  38 
C.F.R. 
§ 3.303(b) (2005).

The record also contains competent medical evidence 
addressing an etiological relationship between lumbosacral 
back strain noted in service and current low back disability 
(contemporaneous radiology evidence of record reflects lumbar 
degenerative disc disease and disc bulging), consistent with 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise, to 
include an etiology opinion.).  The Board has considered all 
the evidence on etiology, favorable and unfavorable.  It 
finds that the evidence for and against the claim is in 
approximate balance, and resolves every reasonable doubt in 
the veteran's favor.

More specifically, the March 2004 VA compensation and pension 
medical examination report, unfavorable to the claim, 
provides, in pertinent part: 

My impression is that . . . [the veteran] . . . 
in the 1970s had some back problems, which were 
primarily muscular in nature . . . and beginning 
in 1995, or thereabout, he once again was in 
treatment for low back pain and in 2004 he had 
some minimal disk bulge.  Therefore based on the 
documentation available for my review, I am 
forced to conclude that his current low back 
problems did not have its onset in service, 
simply because there is no documentation of a 
nexus . . . there is no significant objective 
finding other than his complaints of pain . . . 
his current low back problem is not related to 
the problems he had in service . . . .   

The VA examination report is the sole unfavorable etiology 
opinion of record.

As for favorable etiology evidence, the record includes the 
opinion of a private chiropractor, who, in March 2003, said, 
in pertinent part: "[T]he tremendous amount of spinal stress 
. . . endured at the L5-S1 level [in service] was the initial 
onset of [the veteran's] lower back pain . . .  [A]ny 
degenerative changes of the lumbar spine as well as the 
lumbosacral area, during the years to come would be as a 
result of a weakening under spinal stress from his military 
job-related activities."

Further, in an October 2004 letter, Dr. Dardes, a private 
orthopedist, concluded that the veteran's low back pain and 
lumbar degenerative disc disease are related to the back 
problems noted in service, and as well, are indicative of 
progressive worsening due to the aging process. 

Finally, Dr. Eline, a private orthopedist, said in October 
2004, in sum, that the current chronic low back pain stems 
from a three-year history of in-service back pain that did 
not become resolved.  He said: 

It is more than likely to have been continuous 
in nature . . . [D]egeneration of [the 
veteran's] disc could have resulted from his 
initial injury [referring to back pain in 
service] hoping [sic] him to need ultimately for 
an L5-S1 fusion.  It is my opinion that . . . 
the original injury [is] most likely an 
approximate cause of his ultimate need for an 
L5-S1 interbody fusion and it is my opinion that 
his current back problems are service related.  

In the Board's view, this opinion is the most persuasive, 
and, taken together with other favorable etiology evidence 
discussed above, places the evidence for and against the 
claim in equipoise.  The Board therefore invokes the benefit-
of-reasonable doubt rule to resolve the claim in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  Service connection for a low back 
disability is granted.  

III.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefined VA obligations with respect to the 
duty to assist and imposed on VA certain notice requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  

Given the Board's favorable resolution of the service 
connection claim, it is evident that adequate evidentiary 
development has taken place to permit such a decision.  As 
such, no further discussion of VA compliance with VCAA is 
warranted.


ORDER

New and material evidence having been added to the record 
since the last final denial of the low back disability 
service connection claim, the claim is reopened.

The reopened claim of entitlement to service connection for a 
low back disability is granted.



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


